Affirm and Opinion Filed May 20, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00003-CR

                          JUAN VALDEZ, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                    Trial Court Cause No. F-1830765-X

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Molberg

      Appellant Juan Valdez was charged by indictment with criminal solicitation

to commit aggravated sexual assault of a child. The trial court accepted Valdez’s

open plea of guilty, sentenced him to ten years’ imprisonment in the Texas

Department of Criminal Justice’s Institutional Division, entered judgment, and

certified his right to appeal. Because the record reflects that the judgment incorrectly

lists the offense for which appellant was convicted and the statute upon which it is

based, we affirm the judgment as modified in this memorandum opinion. See TEX.

R. APP. P. 47.4.
        The only issue before us is whether we should modify the judgment.

Appellant and the State both agree that we should but disagree about the proposed

modification.        They both note—and the record confirms—that the judgment

describes the offense for which appellant was convicted as “aggravated sexual

assault – child” and identifies the statute for the offense as “22.021 Penal Code.”

Our own review of the record confirms that both of these details are incorrect.

        We may modify the trial court’s judgment to make the record speak the truth

when we have the necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (en banc) (refusing to limit the

authority of the courts of appeals to reform judgments to only those situations

involving mistakes of a clerical nature); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref’d).

        Though the parties agree that modification is appropriate, they propose

different modifications. The State asks that we modify the judgment to state that

appellant was convicted of “criminal solicitation to commit aggravated sexual

assault of a child” under penal code section 15.03(a), while appellant asks that we

modify the judgment to state that he was convicted of “criminal solicitation of a

minor” in violation of penal code section 15.031(a).                          See TEX. PENAL CODE

§§ 15.03(a); 15.031(a).1


    1
      Section 15.03(a) states, “A person commits an offense if, with intent that a capital felony or felony of
the first degree be committed, he requests, commands, or attempts to induce another to engage in specific

                                                    –2–
          The indictment in the case alleged that appellant attempted to “induce another

to . . . provide an 11-year-old boy for the purpose of sexual intercourse with

[appellant] and deviate sexual intercourse with [appellant].” At the conclusion of

trial, the court stated, “I now find you guilty beyond a reasonable doubt of the second

degree felony offense of solicitation to commit aggravated sexual assault of a child,

as charged in the indictment.” The trial court did not mention criminal solicitation

of a minor, and the indictment did not allege that appellant communicated with or

believed he was communicating with a child when soliciting the sexual encounter.

          Based on our own review of the record, we agree that the State has proposed

an accurate modification, while appellant has not.2 Although the record supports

appellant’s argument that a modification is needed, the record contains no

information to support the specific modification he requests.

          Because we have the necessary information to do so,3 we sustain appellant’s

issue in part—granting his request for a modification but rejecting the specific

modification he requests—and modify the judgment to (1) delete “aggravated sexual



conduct that, under the circumstances surrounding his conduct as the actor believes them to be, would
constitute the felony or make the other a party to its commission.” See TEX. PENAL CODE § 15.03(a).
     Section 15.031(a) states, “A person commits an offense if, with intent that an offense listed by Article
42A.054(a), Code of Criminal Procedure, be committed, the person requests, commands, or attempts to
induce a minor to engage in specific conduct that, under the circumstances surrounding the actor's conduct
as the actor believes them to be, would constitute an offense listed by Article 42A.054(a) or make the minor
a party to the commission of an offense listed by Article 42A.054(a).” See TEX. PENAL CODE § 15.031(a).
    2
       Based on the record, penal code sections 15.03(a) and 22.021 accurately describe the criminal
solicitation of aggravated sexual assault offense for which appellant was charged and pleaded guilty. See
TEX. PENAL CODE §§ 15.03(a), 22.021.
    3
        See TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at 529–30.
                                                    –3–
assault – child” and “22.021 Penal Code” from the judgment and (2) replace that

information with “Offense for which Defendant Convicted: Criminal Solicitation to

Commit Aggravated Sexual Assault of a Child” and “Statute for Offense: TEX.

PENAL CODE §§ 15.03(a), 22.021.”

      We affirm the judgment as modified herein.


                                         /Ken Molberg/
                                         KEN MOLBERG
                                         JUSTICE
200003f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                      –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JUAN VALDEZ, Appellant                       On Appeal from the Criminal District
                                             Court No. 6, Dallas County, Texas
No. 05-20-00003-CR          V.               Trial Court Cause No. F-1830765-X.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED to (1) delete “aggravated sexual assault – child” and “22.021 Penal
Code” from the judgment and (2) replace that information with “Offense for which
Defendant Convicted: Criminal Solicitation to Commit Aggravated Sexual Assault
of a Child” and “Statute for Offense: TEX. PENAL CODE §§ 15.03(a), 22.021.”

      As REFORMED, the judgment is AFFIRMED.


Judgment entered this 20th day of May, 2021.




                                       –5–